

117 S125 IS: Protecting Life in Health Savings Accounts Act
U.S. Senate
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 125IN THE SENATE OF THE UNITED STATESJanuary 28, 2021Mr. Lee (for himself, Mr. Inhofe, Mrs. Blackburn, Mr. Braun, Mr. Paul, Mr. Rubio, Mr. Hagerty, Mr. Rounds, and Mr. Sasse) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to prohibit treatment of certain distributions and reimbursements for certain abortions as qualified medical expenses.1.Short titleThis Act may be cited as the Protecting Life in Health Savings Accounts Act.2.Distributions for certain abortions not qualified(a)HSAs(1)In generalSubparagraph (A) of section 223(d)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following: Such term shall not include any amount paid for an abortion (other than an excluded abortion)..(2)Excluded abortionSection 223(d)(2) of such Code is amended by adding at the end the following new subparagraph:(E)Excluded abortionFor purposes of this paragraph, the term excluded abortion means any abortion—(i)with respect to a pregnancy that is the result of an act of rape or incest, or(ii)with respect to which the woman suffers from a physical disorder, physical injury, or physical illness, including a life-endangering physical condition caused by or arising from the pregnancy itself, that would, as certified by a physician, place the woman in danger of death unless the abortion is performed..(b)Archer MSAsSubparagraph (A) of section 220(d)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following: Such term shall not include any amount paid for an abortion (other than an excluded abortion (as defined in section 223(d)(2)(E))..(c)Health flexible spending arrangements and health reimbursement arrangementsSection 106 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(h)Prohibition on reimbursements for abortionsFor purposes of this section and section 105, reimbursement for expenses incurred for an abortion (other than an excluded abortion (as defined in section 223(d)(2)(E)) shall not be treated as a reimbursement for medical expenses..(d)Retiree health accountsSection 401(h) of the Internal Revenue Code of 1986 is amended by inserting (other than an expense for an abortion (other than an excluded abortion (as defined in section 223(d)(2)(E))) after sickness, accident, hospitalization, and medical expenses in the matter preceding paragraph (1).(e)Effective dates(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to amounts paid with respect to taxable years beginning after December 31, 2021. (2)ReimbursementsThe amendment made by subsection (c) shall apply to expenses incurred with respect to taxable years beginning after December 31, 2021. 